Citation Nr: 1231691	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  10-06 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a back disability.

2. Entitlement to service connection for erectile dysfunction, to include as secondary to posttraumatic stress disorder (PTSD).

3. Entitlement to an initial rating in excess of 10 percent for service-connected PTSD.


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel
INTRODUCTION

The Veteran had active service from January 1970 to March 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In November 2011, the Veteran attempted to change his representative but the RO denied his request as it was made after the 90 day period provided for such action had expired.  In December 2011, the Veteran petitioned the Board to allow the change in representative.  As the Board has yet to adjudicate the matter and since the Veteran has requested a hearing before the Board, the Board finds that the change in representative is not prejudicial to the Veteran and will not cause undue delay in the adjudication of the appeal. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In his substantive appeal pertaining to the increased rating claim, the Veteran indicated his desire for a hearing before the Board.  It appears that the Veteran withdrew his request for a hearing via his former representative in July 2011 but renewed his request via his new representative in December 2011.  

Accordingly, the case is REMANDED for the following action:

Ascertain whether the Veteran would like to appear for a videoconference hearing or an in-person hearing before the Board and then schedule the hearing in the order that the request was received. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



